No. 99-60720
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-60720
                           Summary Calendar



ALBERT EDMOND,

                                            Plaintiff-Appellant,

versus

DAVID TURNER, Superintendent, Southern Mississippi Correctional
Institute; FLORENCE JONES, ADOS, Southern Mississippi
Correctional Institute; HUBERT JORDAN, Disciplinary Committee;
DONALD WEST, Lieutenant; JERRY WALLEY, Lieutenant; KEITH DUNNAM,
Sergeant; THOMAS MATHIAS, Sergeant; JAMES JOHNSON; REGINA
HANCOCK; TERRI KILPATRICK; JAMES ANDERSON, Commissioner; LAQUINTA
WRIGHT, Correctional Officer II, Area II; MICHAEL SUMNER,
Captain, Warden, Area II Infirmary; MARIA SERAPIO, SMCI Medical
Dir., Medical Director of Southern Mississippi Correctional
Institute,

                                            Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 2:99-CV-134-PG
                      --------------------\
                          April 27, 2000

Before GARWOOD, HIGGINBOTHAM and WIENER, Circuit Judges.

PER CURIAM:*

     Albert Edmond, Mississippi prisoner # 30523, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action for

failure to state a claim pursuant to 28 U.S.C.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-60720
                                 -2-

§ 1915(e)(2)(B)(ii).   He argues that the district court erred in

dismissing his claims for denial of due process in his

disciplinary proceedings; retaliatory transfer and job

assignment; a violation of his right to privacy; failure to

train; inadequate mental health care; deliberate indifference;

and harassing statements.   We have reviewed the record, the

district court's opinion, and Edmond’s brief, and we find that

the district court did not err in dismissing Edmond’s complaint

for failure to state a claim.     Black v. Warren, 134 F.3d 732,

733-34 (5th Cir. 1998).   Further, we hold that Edmond’s appeal is

without arguable merit and is frivolous.      See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983).    Because the appeal is

frivolous, it is DISMISSED.     See 5th Cir. R. 42.2.

     Edmond is hereby informed that the dismissal of this appeal

as frivolous counts as a strike for purposes of 28 U.S.C.

§ 1915(g), in addition to the strike for the district court’s

dismissal for failure to state a claim.     See Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1996).    We caution Edmond that once

he accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS.